NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-30309

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00105-BLW

 v.
                                                MEMORANDUM*
DAMION RYAN LONEMAN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Damion Ryan Loneman challenges the 172-month sentence imposed

following his guilty-plea conviction for assault with intent to commit murder, in

violation of 18 U.S.C. §§ 113(a)(1) and 1153. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Loneman contends that the district court erred in failing to provide notice to

the parties, pursuant to Federal Rule of Criminal Procedure 32(h), of its intent to

depart from the applicable Sentencing Guidelines range. We review for plain error

and find none. See United States v. Cruz-Perez, 567 F.3d 1142, 1146 (9th Cir.

2009). The record shows that the district court relied on the 18 U.S.C. § 3553(a)

factors when it imposed a sentence above the Guidelines range agreed upon by the

parties. Because the court’s sentence was the result of a variance under

section 3553(a), not a departure based on a provision of the Guidelines, Rule 32(h)

does not apply. See Irizarry v. United States, 553 U.S. 708, 714 (2008).

      Loneman also contends that his sentence is arbitrary and unreasonable. The

district court did not abuse its discretion in imposing Loneman’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence is

substantively reasonable in light of the section 3553(a) sentencing factors and the

totality of the circumstances, including Loneman’s violent criminal history, the

need to protect the public, and the seriousness of the offense. See Gall, 552 U.S. at

51.

      AFFIRMED.




                                                                               16-30309
                                          2